Case 1:20-cv-02683-RLY-TAB Document 55 Filed 08/11/21 Page 1 of 3 PageID #: 480




                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF INDIANA
                         INDIANAPOLIS DIVISION

 AR RAZZAAQ RASHID BEY,                   )
                                          )
                          Plaintiff,      )
                                          )
                       v.                 )    No. 1:20-cv-02683-RLY-TAB
                                          )
 TYLER O. MOORE Kokomo Mayor,             )
 DOUGLAS A. TATE Superior Court 3 Judge, )
 MARK ALLAN HURT Prosecutor,              )
 MARK A. MCCANN Prosecutor,               )
 JUSTIN MACKEY Kokomo Police              )
 Department Policy Enforcer, Badge # 417, )
 GRAHAM DENNIS Kokomo Police              )
 Department Police Enforcer; Badge # 413, )
 ANDREW GRAMMAR Kokomo Police             )
 Department Police Enforcer; Badge # 411, )
 NOAH MOODY Kokomo Police Department )
 Police Enforcer; Badge # 410,            )
 CHRIS WHITE Kokomo Police Department )
 Police Enforcer; Badge #397,             )
 ISAAC WALDEN Kokomo Police               )
 Department Police Enforcer; Badge # 421, )
 RYAN ADAMS Kokomo Police Department )
 Police Enforcer; Badge # 424,            )
 DOUGLAS STOUT Kokomo Police              )
 Department Police Enforcer; Badge # 353, )
 ROBERT BAKER Kokomo Police               )
 Department Police Enforcer; Badge # 268, )
 ZACHARY GRIFFITH Kokomo Police           )
 Department Police Enforcer; Badge # 414, )
 JORDAN BUCKLEY Kokomo Deputy             )
 Sheriff; Badge # 34-66,                  )
 JUSTIN MARKLEY Kokomo Deputy Sheriff; )
 Badge # 34-72,                           )
 ALAN WEIMER Kokomo Deputy Sheriff;       )
 Badge # 34-84,                           )
 KEITH MEYERS Kokomo Deputy Sheriff;      )
 Badge # 34-41,                           )


                                      1
Case 1:20-cv-02683-RLY-TAB Document 55 Filed 08/11/21 Page 2 of 3 PageID #: 481




 EZEKIEL ZIMMERMAN Kokomo Deputy                 )
 Sheriff; Badge # 34-81,                         )
 ROBIN BYERS Howard County Indiana               )
 Corrections Division,                           )
 JUSTIN CHRISTMAS Howard County                  )
 Indiana Corrections Division,                   )
 KELSEY KIRKPATRICK Howard County                )
 Indiana Corrections Division; 968,              )
 BEN PENROD Howard County Indiana                )
 Corrections Division, C030,                     )
 MARVIN JOHNSON Howard County Indiana            )
 Corrections Division,                           )
 JOHNSON'S TOWING INC,                           )
 ALLAN WILSON,                                   )
 COMPETITION TOWING & RECOVERY,                  )
 LLC,                                            )
 KENNY CARTER,                                   )
 KOBE CARTER, and                                )
 MARTIN WRECKER SERVICES INC,                    )
                                                 )
                           Defendants.           )
                                                 )

                                         JUDGMENT

        Consistent with the Order issued today, the court enters final judgment in favor of

 the Defendants and against the Plaintiff.



 SO ORDERED this 11th day of August 2021.



 Roger Sharpe, Clerk                                     s/RLY
 United States District Court

 s/____________________
 By: Deputy Clerk




                                             2
Case 1:20-cv-02683-RLY-TAB Document 55 Filed 08/11/21 Page 3 of 3 PageID #: 482




 Distribution by U.S. Mail to:

 Ar Razzaaq Rashid Bey
 1524 North Purdum Street
 Kokomo, IN 46901

 Distributed Electronically to Registered Counsel of Record.




                                            3
